Russell G. Hunt, J.
The claimant has moved to examine before trial two employees of the State upon the matters set forth in the notice of motion (Court of Claims Act, § 17, subd. 2). The claim alleges that upon the representations of the State’s representatives concerning the record, history and character of a parolee from Great Meadow Prison, the claimant engaged the latter as a farm laborer upon her farm; that subsequently the parolee violently assaulted her; that the representations were false and that the State and its employees knew they were false at the time they were made, and, she sustained severe injuries for which she now seeks damages.
The claimant desires to examine the parole officers who placed the parolee with her and to inspect the criminal record and all other records relating to him in the Correction Department and in the Board of Parole.
The claimant is entitled to examine the parole officers, Leonard R. Witt and William A. Fletcher, respecting the facts and circumstances set forth in the notice of motion.
Discovery and inspection of the records of the Board of Parole cannot be compelled pursuant to section 324 of the Civil Practice Act; it is only the limited inspection thereof, permitted by section 296, that will be ordered (Glass v. State of New York, 5 Misc 2d 127). The claimant is entitled to inspect the records of the Correction Department concerning the parolee pursuant to section 15-a of the Correction Law.
*799The examination before trial shall be held at a time and place to be agreed upon, and, in the absence of agreement, the time and place will be set in the order.
Submit order in accordance with the foregoing.